In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 12-600V
                                          (Not to be published)

*****************************
                            *
ASHLI HERNANDEZ STARKEY,    *
                            *                                             Filed: April 2, 2015
                Petitioner, *
                            *                                             Decision by Stipulation; Attorney’s
          v.                *                                             Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
               Respondent.  *
                            *
*****************************

Michael L. Cave, Baton Rouge, LA, for Petitioner

Gordon Shemin, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION 1

       On September 14, 2012, Ashli Hernandez Starkey filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (Athe Vaccine Program@). On
September 25, 2014, Respondent filed a proffer detailing an amount to be awarded to Petitioner.
I subsequently issued a decision finding the proffer to be reasonable and granting Petitioner the
award outlined by the proffer.

       On April 2, 2015, counsel for both parties filed a joint stipulation in regards to attorney’s
fees and costs. The parties have stipulated that Petitioner’s counsel should receive a lump sum
of $15,764.81, in the form of a check payable to Petitioner and Petitioner’s counsel. This

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. (Id.)
amount represents a sum to which Respondent does not object. In addition, and in compliance
with General Order #9, Petitioner has represented that she did incur any reimbursable costs in
proceeding on this petition.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of a check in the amount of $15,764.81 payable jointly to
Petitioner and Petitioner’s counsel, Michael L. Cave, Esq. In the absence of a motion for review
filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation. 2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.